Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TABLE OF CONTENTS As filed with the Securities and Exchange Commission on December 8, 2008 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UMPQUA HOLDINGS CORPORATION UMPQUA MASTER TRUST (Exact Name of Registrant as Specified in Charter) Oregon Delaware (State or other jurisdiction of incorporation or organization) 93-1261319 51-6598926 (I.R.S. Employer Identification Number) One SW Columbia Street, Suite 1200 Portland, Oregon 97258 (503) 727-4100 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Co-Registrants' Principal Executive Offices) Steven L. Philpott Executive Vice President, General Counsel and Secretary Umpqua Holdings Corporation 675 Oak Street, Suite 200 PO Box 1560 Eugene, Oregon 97440 (541) 434-2997 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service for Co-Registrants) Copies to: Andrew H. Ognall, Esq. Foster Pepper LLP econd Avenue, Suite 1800 Portland, Oregon 97204 Telephone: (503) 221-2207 Facsimile: (503) 221-1510 Approximate date of commencement of proposed sale to the public: As soon as practicable after the Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: [ ] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [ ] TABLE OF CONTENTS If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [ ] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box: [ X ] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box: [ ] CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Title of each Class of Offering Aggregate Amount of Securities to be Amount to be Price per Offering Registration Registered Registered Unit Price Fee Umpqua Holdings Corporation Common Stock $0 Umpqua Holdings Corporation Preferred Stock $0 Umpqua Holdings Corporation Warrants $0 Umpqua Holdings Corporation Debt Securities $0 Umpqua Holdings Corporation Units (5) $0 Umpqua Holdings Corporation Stock Purchase Contracts Umpqua Holdings Corporation Depositary Shares (6) $0 Trust Preferred Securities of Umpqua Master Trust $0 Junior Subordinated Debentures of Umpqua Holdings Corporation Guarantees of Trust Preferred Securities of Umpqua Master Trust by Umpqua Holdings Corporation $0 Any securities registered hereunder may be sold separately or together with other securities registered hereunder. An unspecified aggregate initial offering price and number of securities of each identified class is being registered as may from time to time be offered at unspecified prices.
